DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed September 7, 2021 and February 25, 2022 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 5 and 17 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 1 line 3: “the elevator car”
Claims 5 and 17 lines 2 and 4 respectively: “the expiration”
Appropriate correction is required.
Claims 2 and 15 are objected to because of the following informalities:    
Claims 2 and 15 include the limitation “at least on sensor comprises”.  This limitation should be changed to state “at least one sensor comprises”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “vertical distance data associated with the moving component”.  However there is a lack of antecedent basis for “the moving component”.  It is unclear whether applicant intends to reference the component, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “vertical distance data associated with the component”.  
Claims 12 and 13 are directed to an “elevator system of Claim 10, wherein” and further includes limitations pertaining to “the action”.  However there is a lack of antecedent basis for “the action” as this was introduced in claim 11.  It is unclear whether applicant intends claims 12 and 13 to depend from claim 11, or introduce a new element into the claims.  For examining purposes, these claims are interpreted as being directed to an “elevator system of Claim 11, wherein”.
Claims 2-13 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 11, 13-15 and 19 are rejected under 35 U.S.C. 102(1) as being anticipated by Roberts (US 5,544,721).
Claims 1 and 14: Roberts discloses an elevator system and a method for elevator car level detection comprising a controller coupled to a memory, and at least one sensor including an accelerometer (24) shown in FIG. 1 to be affixed to a component of an elevator car (10) operating in a hoistway of a building (column 3 lines 62-64).  The controller receives, from the at least one sensor, horizontal distance data and vertical distance data associated with the component of the elevator car in relation to a floor landing in the hoistway of the building (column 3 lines 1-3).  Therefore the at least one sensor collects the horizontal distance data and the vertical distance data.  The horizontal distance data and the vertical distance data are analyzed to determine an offset value (rail displacement) associated with the elevator car and the floor landing (vertical position) (column 2 lines 38-43).
Claims 2 and 15: Roberts discloses an elevator system and method where the at least one sensor includes an accelerometer to collect the horizontal distance data and vertical distance data, as stated above.  
Claim 4: Roberts discloses an elevator system as stated above, where the at least one sensor collects horizontal distance data and vertical distance data for a first period of time (while the car is still in vertical motion) (column 9 lines 47-59).
Claims 9 and 19: Roberts discloses an elevator system and method where the at least one sensor includes an accelerometer, as stated above.  
Claim 11: Roberts discloses an elevator system as stated above, where the controller is configured to enact an action (adjusting a command to positioning actuators) related to the elevator car to prevent excessive deflections (column 10 lines 5-11).  Therefore the action is responsive to determining the offset value to exceed an offset threshold.
Claim 13: Roberts discloses an elevator system where the action adjusts a command to positioning actuators, as stated above.  Such an action adjusts (centers) an elevator car’s position (column 10 lines 11-16).  Therefore the action adjusts an operation of the elevator car.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 5,544,721) in view of Bhandari et al. (US 10,982,944 B1).
Claims 3 and 16: Roberts discloses an elevator system and method as stated above, where the at least one sensor operates in a subroutine, and the subroutine is used only while the elevator car is in motion (column 9 lines 47-60).  This reference fails to disclose the at least one sensor to operate in a low power mode responsive to a second output of the accelerometer.
However Bhandari et al. teaches at least one sensor for motion detection (title), and a method, where the at least one sensor operates in a low power mode until the at least one sensor senses motion data (tilt) exceeding a threshold (column 5 lines 6-22), in which the at least one sensor operates in a high-power mode (column 5 lines 36-39).  Said motion data is further shown as sudden acceleration (column 1 lines 59-61). Therefore the at least one sensor collects motion data responsive to a first output, and operates in a low power mode responsive to a second output.
Given the teachings of Bhandari et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Roberts with providing the at least one sensor to operate in a low power mode responsive to a second output of the accelerometer.  Doing so would “reduce over-all power consumption of monitoring systems” as taught in Bhandari et al. (column 3 lines 30-36).
Claim 5: Roberts discloses an elevator system as stated above, where the at least one sensor operates in a subroutine, and the subroutine is used only during the first period of time (while the elevator car is in motion) (column 9 lines 47-60).  This reference fails to disclose the at least one sensor to operate in a low power mode after expiration of the first period of time.
However Bhandari et al. teaches at least one sensor for motion detection (title) which operates in a low power mode until the at least one sensor senses motion data (tilt) exceeding a threshold (column 5 lines 6-22), in which the at least one sensor operates in a high power mode (column 5 lines 36-39).  Said motion data is further shown as sudden acceleration (column 1 lines 59-61). Therefore the at least one sensor collects motion data for a first period of time (when motion data exceeds a threshold), and operates in a low power mode after expiration of the first period of time (when motion data no longer exceeds the threshold).
Given the teachings of Bhandari et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Roberts with providing the at least one sensor to operate in a low power mode after expiration of the first period of time.  Doing so would “reduce over-all power consumption of monitoring systems” as taught in Bhandari et al. (column 3 lines 30-36).
Claim 6: Roberts discloses an elevator system as stated above, but fails to disclose the at least one sensor to include a power supply.
However Bhandari et al. teaches at least one sensor for motion detection (title) which includes a power supply (column 3 lines 53-59).
Given the teachings of Bhandari et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Roberts with providing the at least one sensor to include a power supply.  Doing so would provide a “monitoring system able to operate for several years (e.g. 10 years) without an external power supply” as taught in Bhandari et al. (column 3 lines 51-52).
Claim 7: Roberts modified by Bhandari et al. discloses an elevator system as stated above, where the power supply is shown in Bhandari et al. to comprise a battery (column 3 lines 53-54).
Claim 8: Roberts modified by Bhandari et al. discloses an elevator system as stated above, where the power supply is shown in Bhandari et al. to comprise an energy harvesting circuit (capacitor) (column 3 lines 53-54).
Claim 17: Roberts discloses method as stated above, where the at least one sensor collects horizontal distance data and vertical distance data for a first period of time (while the car is still in vertical motion) (column 9 lines 47-59). The at least one sensor operates in a subroutine, and the subroutine is used only during the first period of time (while the elevator car is in motion) (column 9 lines 47-60).  This reference fails to disclose the at least one sensor to operate in a low power mode after expiration of the first period of time.
However Bhandari et al. teaches a method, where at least one sensor for motion detection (title) operates in a low power mode until the at least one sensor senses motion data (tilt) exceeding a threshold (column 5 lines 6-22), in which the at least one sensor operates in a high power mode (column 5 lines 36-39).  Said motion data is further shown as sudden acceleration (column 1 lines 59-61). Therefore the at least one sensor collects motion data for a first period of time (when motion data exceeds a threshold), and operates in a low power mode after expiration of the first period of time (when motion data no longer exceeds the threshold).
Given the teachings of Bhandari et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Roberts with providing the at least one sensor to operate in a low power mode after expiration of the first period of time.  Doing so would “reduce over-all power consumption of monitoring systems” as taught in Bhandari et al. (column 3 lines 30-36).
Claim 18: Roberts discloses a method as stated above, but fails to disclose the at least one sensor to include a power supply, wherein the power supply comprises a battery or an energy harvesting circuit.
However Bhandari et al. teaches  a method where at least one sensor for motion detection (title) includes a power supply such as a battery (column 3 lines 53-59).
Given the teachings of Bhandari et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Roberts with providing the at least one sensor to include a power supply, wherein the power supply comprises a battery.  Doing so would provide a “monitoring system able to operate for several years (e.g. 10 years) without an external power supply” as taught in Bhandari et al. (column 3 lines 51-52).
Claims 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 5,544,721) in view of Bunter (US 2011/0168496 A1).
Claims 10 and 20: Roberts discloses an elevator system and method as stated above, where the offset value includes a horizontal offset (column 3 lines 11-13).  This reference fails to disclose the offset value to further comprise a vertical offset.
However Bunter teaches an elevator system and method, where data is analyzed from at least one sensor to determine an offset, where the offset includes a horizontal offset and a vertical offset (page 2 ¶ [0032]). 
Given the teachings of Bunter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Roberts with providing the offset value to further comprise a vertical offset.  Doing so would allow communications of ”at least one item of maintenance and/or at least one alarm report” as taught in Bunter, where the maintenance or alarm report correspond to issues of a motor, e.g. slip, recalibration.
Claim 12: Roberts discloses an elevator system as stated above, but fails to disclose the action to include generating an alert.
However Bunter teaches an elevator system where a controller enacts an action related to an elevator car responsive to comparison of detected data, where the action includes generating an alert (page 2 ¶ [0037]-[0038]).
Given the teachings of Bunter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system disclosed in Roberts with providing the action to include generating an alert.  Doing so would provide “clear and meaningful reports generated by [a] computer program means” as taught in Bunter (page 2 ¶ [0039]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             August 26, 2022